Defendant appeals from a judgment of a City Magistrate, sitting as a Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting him of a violation of section 974 of the Penal Law (possession of policy slip), and sentencing him to pay a fine of $300 or, in the alternative, to serve sixty days in the City Prison and, in addition thereto, to serve ninety days in the Workhouse, and from the sentence. Judgment unanimously affirmed. No opinion. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ.